DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-08-31 (herein referred to as the Reply) where claim(s) 1-18 are pending for consideration.
35 USC §112(f) - Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f)
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f)
The identified claim limitation(s) is/are: 
Claim(s) 9
	a data packet replication manager attached to a user plane
		generic holder: a data packet replication manager
		functional language: attached to a user plane...

Claim(s) 18
	a replication manager attached to a user plane
		generic holder: a replication manager
		functional language: attached to a user plane...


35 USC §112(a) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(a)

Claim(s) 5, 14, 15
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
The claim(s) were amended to recite variants of:
wherein the directing comprises forwarding the detected flows of packets to the at least one SDAP layer with an added indication or header that indicates to the at least one SDAP layer to treat the packets separately.
The Reply purported that support for said amendments could be found at paragraphs [0025]-[0028], [0032]-[0043], and [0049]-[0056]. However, the Examiner could not find any disclosure of an indication of header that indicates to an SDAP layer to treat packets separately. The closest the Examiner found was at para. 0056:
[0056] In one embodiment, the method may further include, at 430, directing the lower layer(s) to ensure that the latency, availability, and/ or reliability requirements (e.g., based on the QoS constraints) of the flows of packets are fulfilled. According to some embodiments, the directing 430 may include forwarding the detected flows of packets to the lower layer(s) with an added indication or header that indicates to the lower layer(s) to treat the packets as uncorrelated. In an example embodiment, the directing 430 may include manipulating the packets to ensure that the lower layer(s) treat the packets as uncorrelated. For example, the manipulating of the packets may include combining, excluding and/or further replicating the packets in a manner that indicates to the lower layer(s) to treat the packets as uncorrelated. According to one embodiment, the manipulating of the packets may include manipulating the header or control information within the packet to ensure that the lower layer(s) treat the packets as uncorrelated. In one example embodiment, the directing 430 may include forwarding only a subset of the packets to the lower layer(s) and scaling the QoS constraints to be fulfilled by the lower layer(s).
However, in this paragraph recites “According to one embodiment, the manipulating of the packets may include manipulating the header or control information within the packet to ensure that the lower layer(s) treat the packets as uncorrelated.” ‘Uncorrelated’ is not the same as ‘separately’ and the Specification is silent with regards to re-defining ‘uncorrelated’ and ‘separately’ as equviliant/interchangeable terms. In fact, the Specification has no instance of the term ‘separately.’ Closest term ‘separate’ is found at para 0041, 0044, 0063, and 0100 in these paragraphs ‘separate’ is not used in any manner related to header or control information in a packet to ensure an SDAP layer is treating packets ‘separately.’ 
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.


35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 6
the at least one lower layer
Due to the insufficient antecedent basis for this limitation in the claim, it is unclear as to how to construe the limitation – for example, it is unclear where this limitation originated and/or if the limitation was intended to refer to a previously cited element. 

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over DINAND_130 (WO2016027130) in view of SHARMA_422 (US20210227422), and further view of Ozawa_604 (US20070177604)
Claim(s) 1, 10
DINAND_130 teaches
	detecting, by a network entity, that two or more flows of data packets are related; Determining that the first sub-flow and the second sub-flow must belong to the same MPTCP session. <FIG(s). 8; para. 0052-0055, 0061-0063, 0083, 0085>.
DINAND_130 does not explicitly teach
	informing at least one Service Data Adaption Protocol (SDAP) layer that the detected flows of packets are related and informing the at least one SDAP layer of quality of service (QoS) constraints of the packets; and
	directing the at least one SDAP layer to ensure that at least one of latency, availability, or reliability requirements of the flows of packets are fulfilled based on the quality of service (QoS) constraints of the packets.
However in a similar endeavor, SHARMA_422 teaches
	informing at least one Service Data Adaption Protocol (SDAP) layer that the detected flows of packets are related and informing the at least one SDAP layer of quality of service (QoS) constraints of the packets; and SDAP entity maintains a mapping, or association, between each QoS flow on which it receives data units and one or more DRBs. Accordingly, received data units may be assigned to a QoS flow by comparing one or more characteristics of each data unit such as type of service (TOS) bits or a traffic class indication within an internet protocol (IP) header. Said indication of characteristics can be considered an informing/indication to the SDAP layer that said data units are related e.g., by way of common TOS or class. <FIG(s). 5; para. 0052-0056, 0076-0085>.
	directing the at least one SDAP layer to ensure requirements of the flows of packets are fulfilled based on the quality of service (QoS) constraints of the packets. An application which provides encoded voice data to the SDAP protocol entity may indicate to SDAP protocol entity that the data unit is associated with the higher priority in addition to the QoS flow, ensure the SDAP entity processing the SDU in accordance with the QoS and priority criteria. <FIG(s). 5; para. 0052-0056, 0076-0085, 0095-0100, 0157-0159>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by DINAND_130 with the embodiment(s) disclosed by SHARMA_422. One of ordinary skill in the art would have been motivated to make this modification in order to use of different types of applications and different requirements for their associated data give rise to new challenges for efficiently handling communications in wireless telecommunications systems that need to be addressed. <para. 0006>.
As discussed above DINAND_130 in view of SHARMA_422 teaches QoS requirements but does not teach particularly the QoS requirements being that at least one of latency, availability, or reliability
However in a similar endeavor, Ozawa_604 teaches
that at least one of latency, availability, or reliability of the flows of packets are fulfilled based on the quality of service (QoS) constraints of the packets Guaranteed QoS includes delay requirements <para. 0053-0058>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by DINAND_130 and SHARMA_422 with the embodiment(s) disclosed by Ozawa_604. One of ordinary skill in the art would have been motivated to make this modification in order to automatically set QoS guarantee settings for each I/F of network devices in order to guarantee the communication quality of flows including an audio flow and a video flow in a network that is used in a corporation or the like <para. 0017>.

Claim(s) 4, 13
DINAND_130 teaches
wherein the detecting comprises at least one of:
inspecting at least one packet of the flows of packets or receiving information from an external system to detect that at least two sub-flows of the packets are transmitting related data. Determining that the first sub-flow and the second sub-flow must belong to the same MPTCP session includes detecting information received from another device (e.g., tuples and tokens) and determining the relationships based on that information. <para. 0052-0055>.

Claim(s) 7, 16
DINAND_130 does not explicitly teach
further comprising identifying the quality of service (QoS) constraints that need to be fulfilled for the packets.
However in a similar endeavor, SHARMA_422 teaches
identifying the quality of service (QoS) constraints that need to be fulfilled for the packets. SDAP entity maintains a mapping, or association, between each QoS flow on which it receives data units and one or more DRBs. Accordingly, received data units may be assigned to a QoS flow by comparing one or more characteristics of each data unit such as type of service (TOS) bits or a traffic class indication within an internet protocol (IP) header. The service and traffic class identify the QoS constraints <FIG(s). 5; para. 0052-0056, 0076-0085>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by DINAND_130 with the embodiment(s) disclosed by SHARMA_422. One of ordinary skill in the art would have been motivated to make this modification in order to use of different types of applications and different requirements for their associated data give rise to new challenges for efficiently handling communications in wireless telecommunications systems that need to be addressed. <para. 0006>.
	

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over DINAND_130 (WO2016027130) in view of SHARMA_422 (US20210227422), in view of Ozawa_604 (US20070177604), and further view of VRZIC_618 (US20170366618)
Claim(s) 2, 11
DINAND_130 does not explicitly teach
wherein the related flows of packets comprise redundant packets.
However in a similar endeavor, VRZIC_618 teaches
	wherein the related flows of packets comprise redundant packets. A UPGW 30 or 31 is associated with one or more AN, providing redundant links enabling redundant data flows of packets between the UE 50 and 51 and the DN 40. Accordingly, each link corresponds to a flow which is redundant with respect to at least on other link/flow. <FIG(s). 1A, 1B, 7; para. 0056>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by DINAND_130, SHARMA_422 and Ozawa_604 with the embodiment(s) disclosed by VRZIC_618. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved session management and continuity while a mobile device moves within a network <para. 0007-0010>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over DINAND_130 (WO2016027130) in view of SHARMA_422 (US20210227422), in view of Ozawa_604 (US20070177604), and further view of ACHOURI_341 (US20210297341)
Claim(s) 3, 12
DINAND_130 does not explicitly teach
wherein the detecting comprises determining whether the flows of packets are used for redundant packets of internet protocol (IP)/Ethernet flows.
However in a similar endeavor, ACHOURI_341 teaches
	wherein the detecting comprises determining whether the flows of packets are used for redundant packets of internet protocol (IP)/Ethernet flows. MPTCP connection can duplicate a particular subflow so that a particular subflow can be sent over more than one path. This can be used to provide resilience to the connection. <para. 0042>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by DINAND_130, SHARMA_422 and Ozawa_604 with the embodiment(s) disclosed by ACHOURI_341. One of ordinary skill in the art would have been motivated to make this modification in order to provide resilience to a connection by providing redundant subflow path <para. 0042>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over DINAND_130 (WO2016027130) in view of SHARMA_422 (US20210227422), in view of Ozawa_604 (US20070177604), and further view of Le_098 (US20170171098)
Claim(s) 3, 12
DINAND_130 does not explicitly teach
wherein the detecting comprises determining whether the flows of packets are used for redundant packets of internet protocol (IP)/Ethernet flows.
However in a similar endeavor, Le_098 teaches
	wherein the detecting comprises determining whether the flows of packets are used for redundant packets of internet protocol (IP)/Ethernet flows. MPTCP examining device examines the queue to see if any redundant data has been sent on a different subflow. <para. 0033; Claim(s) 8, Claim(s) 5>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by DINAND_130, SHARMA_422 and Ozawa_604 with the embodiment(s) disclosed by Le_098. One of ordinary skill in the art would have been motivated to make this modification in order to improve conventional techniques that only utilize single-directional flow parameters and drop packets that are useful packets instead of redundant ones <Background, Summary>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over DINAND_130 (WO2016027130) in view of SHARMA_422 (US20210227422), in view of Ozawa_604 (US20070177604), and further view of Zhang_233 (US20210211233)
Claim(s) 9, 18
DINAND_130 does not explicitly teach
wherein the network entity comprises a data packet replication manager attached to a user plane function.
However in a similar endeavor, Zhang_233 teaches
	wherein the network entity comprises a data packet replication manager attached to a user plane function. Network entity replicates one or more copies of uplink data packets of a QoS flow. The network entity is communicate coupled to a UPF entity. <FIG(s). 2; para. 0046-0048>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by DINAND_130, SHARMA_422 and Ozawa_604 with the embodiment(s) disclosed by Zhang_233. One of ordinary skill in the art would have been motivated to make this modification in order to to provide a solution of supporting high data transmission reliability by redundant transmission under an application scenario of a mobile communication system. <para. 0004>.


Allowable Subject Matter
Claim(s)  is/are indicated as having allowable subject matter and objected to.
Claim(s) 8, 17
The claim(s) is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In addition to any explicit reasons given herein, allowability is also determined in view of the combination of references required for obviousness, the inter-relationship between other claimed limitations, and the claimed invention as a whole. Accordingly, amendments that do not incorporate the allowable claims into the base/intervening claims in its entirely, are not allowable. This includes amendments that incorporate the allowable claims into the base/intervening claims in part or in a non-narrowing manner (i.e., changing the scope of the subject matter).


Response to Arguments
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415